—Judgment, Supreme Court, New York County (Michael Gross, J.), rendered April 7, 1997, convicting defendant, upon his plea of guilty, of robbery in the first degree, and sentencing him, as a second felony offender, to a determinate prison term of 9 years, unanimously affirmed.
The record, viewed in its entirety, establishes that defendant’s plea was knowing, intelligent and voluntary (see People v Fiumefreddo, 82 NY2d 536, 543) and not influenced by defendant’s medication (see, People v Bermudez, 228 AD2d 237, lv denied 89 NY2d 919). Defendant received effective assistance of counsel (see, People v Ford, 86 NY2d 397, 404), and defendant’s meritless attacks on his counsel’s performance, made before and after the plea, were insufficient to create an actual conflict of interest (see, People v Rodriguez, 251 AD2d 259). There was no need to appoint new counsel where the court denied defendant’s motion to withdraw his plea without relying upon counsel’s statements controverting defendant’s claims of misconduct (see, People v Rodriguez, 189 AD2d 684, lv denied 81 NY2d 892). Concur — Sullivan, J. P., Milonas, Nardelli and Tom, JJ.